Filed 4/23/14 P. v. Semere CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066473

                   v.                                                    (Super. Ct. No. F10906257)

HABTAB SEMERE,                                                                       OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Cornell, Acting P.J., Gomes, J., and Franson, J.
          Pursuant to a plea agreement, appellant, Habtab Semere, pleaded no contest to
welfare fraud (Welf. & Inst. Code, § 10980, subd. (c)(2)). Also pursuant to the plea
agreement, the court dismissed a second count of the same offense and a single count of
perjury (Pen. Code, § 118, subd. (a)), ordered appellant to pay restitution in the amount
$14,878, suspended imposition of sentence and placed appellant on three years’
probation.
          Appellant filed a timely notice of appeal. The court denied appellant’s request for
a certificate of probable cause (Pen. Code, § 1237.5).
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d. 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
          The report of the probation officer states that from June 1, 2005 through January
31, 2010, appellant illegally received cash aid and food stamps to which he was not
entitled.
          Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                        DISPOSITION
          The judgment is affirmed.




                                               2